DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/08/2020 and 12/23/2020 have been entered.

Prosecution History
The Applicant received a Notice of Allowability on 09/23/2020 which identified claims 1-4, 6-7, 9-13, 15-16, and 18 as being allowed.  After the Notice of Allowability, the Applicant submitted a Request for Continued Examination for the Examiner to consider the Information Disclosure Statements filed on 10/08/2020 and 12/23/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 and 12/23/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDSs were considered.


Reasons for Allowance
Claims 1-4, 6-7, 9-13, 15-16, and 18 are allowable over the prior art of record.  The closest prior art of record is Enns et al.  US 2016/0140854 A1 (“Enns”), Fabre et al. US 2010/0079308 (“Fabre”), Hamblin US 2017/0210483 (“Hamblin”), He US 2017/0036779 A1 (“He”), Horne US 2014/0257601 (“Horne”), Moll US 2019/0251852 A1 (“Moll”), Rado US 2011/0144875 (“Rado”) and, Scacchi et al. US 2017/0162065 A1 (“Scacchi”).  The references identified by the Applicant on the two IDSs submitted after the Notice of Allowability have been considered and do not change the Examiner’s decision that claims 1-4, 6-7, 9-13, 15-16, and 18 are allowable over the prior art. 

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P MAHNE/Primary Examiner, Art Unit 3668